Citation Nr: 1144370	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-45 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1942 to March 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, a Travel Board hearing was held before the undersigned.  Unfortunately, a transcript of that hearing could not be made due to the poor quality of the recording.  The Veteran has been offered the opportunity for another hearing before the Board; he has declined that offer.  At the hearing the Veteran submitted additional evidence with a waiver of RO initial consideration.

In October 2011 written argument the Veteran's representative asserts that the Veteran's November 2009 statement which "included reference to his PTSD [posttraumatic stress disorder]" and lower back "could be construed as an NOD with a June 2009 evaluation of his PTSD and denial of service connection for his lower back" and that such matters should be remanded for the issuance of an SOC (statement of the case) under Manlincon v. West, 12 Vet. App. 238, 240 (1999).  On review of the November 2009 statement, the Board found no expression of disagreement with the June 2009 rating decision.  Consequently, the Board finds that the November 2009 statement may not be construed as a NOD.  See 38 C.F.R. § 20.201 [A written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.]  Accordingly, remanding these matters for issuance of an SOC would be inappropriate.  

The Veteran's representative's October 2011 written argument also notes that the November 2011 statement "included reference to" hearing loss, macular degeneration, and toe nail, and "should be construed as new claims for service connection" which should be referred to the RO for initial adjudication.  On review of the November 2011 statement, the Board found no expression of intent to apply for VA benefits for these disorders.  See 38 C.F.R. § 3.1(p).  [A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.]  Consequently, that communication may not reasonably be interpreted as a claim seeking service-connection.  

Nonetheless, as a an informal claim may be made by a representative (see 38 C.F.R. § 3.155), the representative's October 2011 argument regarding the matters of service connection for hearing loss, macular degeneration, and toenail raises such new claims (which have not been adjudicated by the agency of original jurisdiction (AOJ)), and in which the Board presently has no jurisdiction.  They are referred to the AOJ/RO for clarification (as there is no indication that the representative raising the claims communicated with the Veteran), and any appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims that he developed basal cell and squamous cell carcinoma (skin cancer) as a result of exposure to DDT/insecticide sprayed on him during service.  Alternatively, it is alleged that his skin cancer resulted from prolonged sun exposure during his military service.  The Veteran engaged in combat with the enemy (see WD AGO Form 53-55 showing his award of a Combat Medic Badge), and is entitled to consideration of his claim under the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b).  Given his sworn testimony in the matter (and considering the circumstances of his service), the Board finds it reasonable to concede both that he was likely exposed to DDT/insecticide spray and that he had prolonged exposure to sunlight during his active duty service.  

An April 2010 statement from the Veteran's private dermatologist, A.V.K., M.D., notes that Dr. A.V.K has been treating the Veteran since 1984 and states that "he has been treated for numerous Basal Cell Carcinomas, Squamous Cell Carcinomas and Actnic Keratosis in sun-exposed areas.  During World War II, he served in the infantry in the European theater.  During that time, he has had prolonged sun expsoure."  Dr. A.V.K. states that "[i]t has been scientifically proven that sun exposure during younger years contributes to skin cancer in later years.  Reviewing this patient's history, this is what has occurred to [the Veteran]."  

The Veteran has not been afforded a VA examination in connection with the claim of service connection for skin cancer.  The Veteran's representative argues that the facts in this case meet the "low threshold" standard as to when a VA examination to secure a medical nexus opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board agrees.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should arrange for a dermatological examination of the Veteran to determine the likely etiology of his skin cancer.  His claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide opinion as to whether it is at least as likely as not (50% or better probability) that the Veteran's skin cancer is related to his service (including as due to either (a) exposure to insecticides therein, or (b) prolonged exposure to sunlight therein.  
The examiner must explain the rationale for the opinions.  The explanation should include comment on the April 2010 opinion by Dr. A.V.K that is already in the record, indicating the reasons for the examiner's agreement or disagreement with the conclusions therein.

2.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

